DETAILED ACTION
	Claims 1, 3-9, and 11-20 are pending. Claims 1 and 9 have been amended and claims 2 and 10 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites in line 11, “and     -NR3R4-“ which has extra spacing which should be omitted. Claim 1 also recites in line 13, “substituent,,” the second comma should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (U.S. 6,671,031) as evidenced by Sato et al. (U.S. 5,614,125).
Nishimura teaches in Example 2, onto a commercially available triacetyl cellulose film, was coated an aqueous solution of polyvinyl alcohol, followed by drying to obtain a film with a thin coat layer formed thereon. The polyvinyl alcohol surface of the resulting film was subjected to a rubbing treatment with a rayon cloth to prepare an alignment substrate. On the alignment substrate, was coated a 12 weight % tetrachloroethane solution of a mixture of 10 g of the liquid crystal polymer synthesized above and 0.6 g of a Sanwa Chemical melamine derivative MX-57 by spin coating. Then, the coated substrate was dried to form a liquid crystal layer [col 29 lines 7-19] (claims 1, 17, and 18) wherein the liquid crystal polymer was obtained from the following monomers:

    PNG
    media_image1.png
    282
    519
    media_image1.png
    Greyscale
[col 28 lines 15-37] and having a weight-average molecular weight of about 7,000 in terms of 
Polyethylene [col 28 lines 60-62] (claim 7) wherein monomer M1 when polymerized is equivalent to Formula (1) of instant claim 1 when P1 is represented by Formula (P1-A) where R1 is a hydrogen atom or a methyl group, L1 is –C(O)O-, SP1 is an oxyethylene structure, M1 is represented by Formula (M1-B) where a2 is 2, each A2 is an aromatic hydrocarbon group, the first LA1 is a divalent linking group, the second LA1 is a single bond, and A3 is an aromatic hydrocarbon group, and T1 is a terminal group and having a difference between a logP value of P1, L1, and Sp1 and a logP value of M1 of 4.12 based on polymers P3 on page 43 of the instant specification (claim 1). Monomer M2 when polymerized is equivalent to a repeating unit represented by Formula (2) of instant claim 3 when P2 is a main chain of the repeating unit, L2 is a divalent lining group, Sp2 is a spacer group, M2 is a mesogenic group, and T2 is a terminal group and is expected to have a difference between a logP value of P1, L2, and Sp2 and a logP value of M2 of less than 4, absent any evidence to the contrary. Nishimura also teaches in the present invention, it is also possible to further mix various additives such as a claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Nishimura to additionally include a dichroic dye and arrive at the instant claims based on the entire disclosure of Nishimura and routine experimentation in the liquid crystal art.
With regard to claim 6, Nishimura teaches particularly preferred polymethacrylate and polyacrylate among the side chain type polymeric crystal includes the following [col 3 line 66-col 4 line 2]:

    PNG
    media_image2.png
    123
    281
    media_image2.png
    Greyscale
 [col 4 line 20] wherein R is hydrogen or a methyl group, l is 2 to 10,000, n is 0 to 10, A is 
    PNG
    media_image3.png
    70
    125
    media_image3.png
    Greyscale
, B is 
    PNG
    media_image4.png
    64
    212
    media_image4.png
    Greyscale
, and X is an alkoxy group having 1 to 18 carbon atoms [col 4 line –col 5 line 1] and that the number of repetition of the structural unit constituting the spacer portion may appropriately be selected depending on the type of the main chain and the mesoginic unit. However, it is desirable to be generally 1 to 10, 


    PNG
    media_image2.png
    123
    281
    media_image2.png
    Greyscale
 [col 4 line 20] wherein R is hydrogen or a methyl group, l is 2 to 10,000, n is 0 to 10, A is 
    PNG
    media_image3.png
    70
    125
    media_image3.png
    Greyscale
, B is 
    PNG
    media_image4.png
    64
    212
    media_image4.png
    Greyscale
, and X is an alkoxy group having 1 to 18 carbon atoms [col 4 line –col 5 line 1] and that the number of repetition of the structural unit constituting the spacer portion may appropriately be selected depending on the type of the main chain and the mesoginic unit. However, it is desirable to be generally 1 to 10, and preferably 1 to 3, for the polyoxyethylene chain (represented by "n" in the above formula) [col 3 lines 44-50] such that when n is 2, 3, or 4 (or higher) it is known to provide a liquid crystal temperature which is near to room temperature, and a good response for low viscosity as evidenced by Sato et al. [col 4 lines 29-31] and is equivalent to Formula (1) of instant claim 9 when P1 is represented by Formula (P1-A) where R1 is a hydrogen atom or a methyl group, L1 is –C(O)O-, SP1 is an oxyethylene structure (i.e. -(CH2-CH2O)-n1- when n is 2 to 10), M1 is represented by Formula (M1-B) where a2 is 2, each A2 is an aromatic hydrocarbon group, the first LA1 is a divalent linking group, the second LA1 is a single bond, and A3 is an aromatic hydrocarbon claim 9). Nishimura also teaches in the examples, polymers obtained from more than one monomer, such as the following monomer M2:

    PNG
    media_image5.png
    89
    326
    media_image5.png
    Greyscale
[col 28 line 15] which is equivalent to a repeating unit represented by Formula (2) of instant claim 11 when P2 is a main chain of the repeating unit, L2 is a divalent lining group, Sp2 is a spacer group, M2 is a mesogenic group, and T2 is a terminal group and is expected to have a difference between a logP value of P1, L2, and Sp2 and a logP value of M2 of less than 4, absent any evidence to the contrary. Nishimura further teaches the molecular weight of the above-described main chain type/side chain type liquid crystalline polymer differs depending on the type of synthesis method for the monomer, the optical characteristics and reliability of the final product and the process conditions. However, desirably, it is generally 300 or more, preferably 500 or more and more preferably 1,000 or more [col 8 lines 7-13]. Furthermore, when n is 3 in the above defined formula the molecular weight of the polymer is 10,000 based on page 33 of the instant specification (claim 14). Therefore, when n is 2 and X is an alkoxy group having 1 carbon atom, the molecular weight is expected to be less than 10,000 based on the molecular weight of P1 of the instant specification (claim 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
	With regard to claims 5 and 13, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a polymer comprising two repeating units of Applicant’s Formula (1) through routine experimentation in the liquid crystal art.
With regard to claims 19 and 20, Nishimura teaches in the case where various liquid crystal displays are provided with the polarization diffraction film, it can be improved in color compensation and/or viewing angle. Furthermore, the polarization diffraction film has extensive uses as the foregoing spectroscopic optical instrument requiring a spectrally split polarization light, a polarization optical element to be used for obtaining a light ray of a specific wavelength by utilizing diffraction phenomenon, an optical filter, a circularly polarizing plate or a photodiffusion sheet. Still furthermore, a linearly polarizing plate can also be obtained by combining the film with a quarter-wave plate [col 22 lines 40-50].
Claim 17 recites “formed using” which is considered to be product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The Examiner suggests amending claim 17 to instead recite “comprising”.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (U.S. 6,671,031) as evidenced by Sato et al. (U.S. 5,614,125) as applied to claims 1 and 9 above, and further in view of Nakanishi et al. (U.S. 2002/0130995).
With regard to claims 4 and 12, Nishimura teaches the above polymer which can comprise more than one monomer (repeating unit) it does not teach a repeating unit represented by Formula (3).
However, Nakanishi et al. teaches a film formed from a side chain type liquid crystal copolymer comprising monomer (a) and monomer (b) [0030] wherein monomer (b) is represented by the following:

    PNG
    media_image6.png
    113
    151
    media_image6.png
    Greyscale
[0045] wherein R3 is hydrogen atom or methyl group and R2 is an alkyl group with 1 to 22 of carbon [0046] which is equivalent to Formula (3) of instant claims 4 and 12 when P3 is a main chain of the repeating unit, L3 is a divalent linking group (COO), SP3 is a space group (single bond), and T3 is a terminal group (alkyl having 1 to 22 carbon atoms). Nakanishi et al. also teaches a monomer unit that has such a linear side chain and is represented by a general formula (b) is preferable in controlling refractive index characteristics and birefringent characteristics. An ordinary .
Response to Arguments
Due to the amendment filed December 1, 2021 of instant claims 1 and 9, the 103 rejections over Sato, Sato further in view of Aiki, and Sato further in view of Yoon have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 9. However, Sato is still being used as prior art to provide motivation for use of the claimed spacer group.
Due to the amendment of the abstract, the objection to the specification has been withdrawn.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make a star polymer represented by Formula (4). The closest prior art teaches a linear polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722